Title: From Thomas Jefferson to John Barnes, 30 November 1822
From: Jefferson, Thomas
To: Barnes, John


Dear Sir
Monticello
Nov. 30. 22.
Your favor of the 22d is but just recieved, and I am able to answer myself your very kind enquiries after my health, the fracture I met with was as slight a case of the kind as could happen. how fortunate, for example, that it was neither a leg nor a thigh: that it was not my right arm: that, of my left, it was the smallest bone, and that a skilful Surgeon attended promptly. you see therefore, even in our misfortunes, and among so many chances of better or worse, how many consolations we have that it was the slightest of the chances that might have happened. the bone was well set, is doing well, free from pain, and for three days past I have begun to take my habitual exercise on horseback. still, slight as it is, I pray you may be guarded against all such accidents, and may enjoy unbroken health during life, without which life is not worth enduring.Ever and affectionately yoursTh: Jefferson